Citation Nr: 0819711	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  03-32 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date for an award of a total 
rating based on unemployability prior to April 1, 2000.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to October 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Regional Office (RO) that granted the veteran's claim for a 
total rating based on individual unemployability due to 
service-connected disability, and assigned April 1, 2000 as 
the effective date of the award.  This case was previously 
before the Board in April 2007, at which time it was remanded 
to ensure due process.  As the requested actions have been 
accomplished, the case is again before the Board for 
appellate consideration.

In its April 2007 remand, the Board directed that the RO 
adjudicate a claim of clear and unmistakable error (CUE) in 
an August 1992 rating action that granted service connection 
for post-traumatic stress disorder (PTSD), and assigned 
December 17, 1987, as the effective date of the award.  An 
October 2007 rating decision concluded that CUE was not 
present in that rating action.  The veteran has not filed a 
notice of disagreement with that determination.  Accordingly, 
this decision is limited to the issue set forth on the 
preceding page.


FINDINGS OF FACT

1.  A new claim for a total disability rating based on 
unemployability was received in December 2000.

2.  A VA hospitalization from February 11, 2000, through 
March 3, 2000, reflects treatment for PTSD, and provided the 
basis for the assignment of a 70 percent rating.

3.  A November 2002 rating decision assigned a 70 percent 
evaluation for PTSD, effective April 1, 2000.  



CONCLUSION OF LAW

The criteria for an effective date for an award of a total 
rating based on individual unemployability due to service-
connected disability prior to April 1, 2000, have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a February 2006 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for an earlier effective 
date for a total rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  A December 2003 
letter requested evidence to support the claim.  A March 2006 
letter advised the veteran of the evidence needed to 
establish a disability rating and effective date, to include 
submitting or advising VA of any evidence that concerns the 
level of disability and the impact of his symptoms on 
employment.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The case was last readjudicated in October 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include private and 
VA medical records, VA examination reports, statements 
submitted on behalf of the veteran, hearing testimony, and 
records from the Social Security Administration (SSA). 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process and has described his 
symptoms and their impact on his activities during his 
hearing and to VA medical providers.  The veteran has been 
informed as to the types of evidence to submit, including 
specific examples of such, and has been advised that he can 
submit statements from himself or others to show the severity 
of his disability and its impact on his functioning.  There 
is no additional notice that should be provided, and there 
has been a complete review of all the evidence.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Sanders, supra; Conway, supra; Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

With regard to claims for increase or a total disability 
rating based on individual unemployability, VA laws and 
regulations provide that the effective date "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore," unless 
specifically provided otherwise.  38 U.S.C.A. § 5110(a) (West 
2002 & Supp. 2005).  Section 5110(b)(2) provides otherwise by 
stating that the effective date of an increased rating "shall 
be the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  Under 38 C.F.R. § 
3.400(o)(1) (2007), except as provided in paragraph (o)(2), 
the effective date is "date of receipt of claim or date 
entitlement arose, whichever is later."  Paragraph (o)(2) 
provides that the effective date is the "[e]arliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within one 
year from such date otherwise, date of receipt of claim."  
See Harper v. Brown, 10 Vet. App. 125 (1997).

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 refer to the date an "application" is 
received.  While the term "application" is not defined in the 
statute, the regulations use the terms "claim" and 
"application" interchangeably and they are defined broadly to 
include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) 
(2007); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant or his duly 
authorized representative may be considered an informal 
claim.  Such claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2007).

The claim for a total rating based on individual 
unemployability due to service-connected disability is, in 
essence, a claim for an increased rating.  Norris v. West, 12 
Vet. App. 413, 420 (1999).  Such a claim is an alternative 
way to obtain a total rating without recourse to a 100 
percent evaluation under the rating schedule.    See Parker v 
Brown, 7 Vet. App. 116, 118 (1994).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2007).  For the above purpose of one 60 
percent disability or one 40 percent disability, disabilities 
resulting from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a)(1) (2007).  


Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

For a veteran to prevail on a claim for a total rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is a recognition that the impairment makes if 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
advancing age may be considered.

The record reflects the fact that a 30 percent schedular 
evaluation was in effect for many years for PTSD.  Service 
connection is also in effect for pseudofolliculitis barbae, 
for which a 10 percent evaluation has been assigned.  By 
rating action dated in November 2002, the RO increased the 
schedular rating in effect for PTSD from 30 percent to 70 
percent, effective April 1, 2000.  In addition, the RO 
determined that the veteran was unable to work due to his 
service-connected disabilities, effective April 1, 2000.  The 
veteran asserts that an earlier effective date is warranted 
for the award of a total rating.  The Board notes that RO 
subsequently assigned a temporary 100 percent evaluation 
under the provisions of 38 C.F.R. § 4.29 (2007) based on 
hospitalization, for the period from February 1, 2000, 
through March 31, 2000.

The Board notes that a new claim for a total rating based on 
individual unemployability due to service-connected 
disability was received in December 2000. 

The evidence supporting the veteran's claim includes his 
statements and some of the medical evidence of record.  In 
this regard, the Board acknowledges that there are extensive 
medical records documenting the veteran's treatment for 
psychiatric disabilities.  In addition, it is noted that 
there are a number of references to the fact that the veteran 
is unemployable.  Records from the SSA note the veteran has 
been disabled since 1983.

However, it is significant to point out that almost every 
medical record includes diagnoses in addition to PTSD.  
Following a VA psychiatric examination in August 1999, the 
diagnoses were psychotic disorder, not otherwise specified, 
with likely schizophrenia, paranoid type, by history; PTSD, 
chronic, by previous report; crack cocaine abuse, with 
possible polysubstance abuse; personality disorder with 
paranoid and schizoid traits.  

When hospitalized by the VA from September to October 1999, a 
mental status evaluation revealed that the veteran was alert 
and oriented times three.  His mood changed from anger to 
crying.  He did not show any clear delusions or 
hallucinations, although he described vague paranoia.  He was 
not suicidal or homicidal.  He had minimal judgment and 
little insight.  The diagnoses were history of PTSD, chronic, 
of moderate severity; history of schizophrenia, paranoid 
type; crack abuse; and cluster B personality traits.  The 
Global Assessment of Functioning score was 50.  

The veteran was hospitalized by the VA from February 11, 
2000, through March 3, 2000.  He reported on admission that 
he was having nightmares and flashbacks, and that he could 
not sleep at night.  On mental status evaluation, the veteran 
was irritable, hostile and angry towards the VA.  He was 
guarded and agitated.  He had delusions of persecution, but 
there was no suicidal or homicidal ideation.  His memory was 
poor, as was his insight.  His judgment was severely 
impaired.  The diagnoses were PTSD, schizophrenia and cocaine 
dependence.  It was noted that the veteran was unemployable.  

As noted above, it was on the basis of this hospital report 
that the RO assigned a 70 percent evaluation, and granted a 
total rating, both effective April 1, 2000 (following a 
period of a temporary total rating under the provisions of 
38 C.F.R. § 4.29).  This represented the initial date on 
which the veteran met the schedular requirements for a total 
rating.  Prior to that time, the veteran did not meet the 
criteria under 38 C.F.R. § 4.16, and the evidence shows 
significant impairment from nonservice-connected psychiatric 
disorders.  In fact, he has been found disabled by SSA since 
1983 due solely to schizophrenia.  While it is not disputed 
that the veteran has PTSD, there is no objective evidence 
that it was the sole reason for the veteran's inability to 
work prior to that April 1, 2000.  Accordingly, referral for 
consideration of entitlement to the benefits on an 
extraschedular basis is not warranted as he is not shown to 
have been unemployable due solely to PTSD prior April 1, 
2000.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

An effective date for an award of a total rating based on 
individual unemployability due to service-connected 
disability prior to April 1, 2000 is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


